DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,060,641 to Burton et al. (Burton et al.).

As to claim 1, Burton et al. discloses a reusable air injector (801a) for drywall, comprising a pointed tip (at 822) connected to a hollow cylinder section (883), a helical blade (891 or 892) encircling the hollow cylinder section, a hollow hex section (884 and 885) connected to the hollow cylinder section, and a hollow nipple (893a) connected to the hollow hex section, whereby a pathway for injected air is formed through the hollow nipple and the hollow hex section and the hollow cylinder section (see Figure 9A; see also column 18, lines 6-19).

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,060,641 to Burton et al. in view of US Patent 6,406,068 to Bartholoma et al. (Bartholoma et al.).

As to claim 3, Burton et al. discloses the claimed invention above but does not expressly disclose the hollow cylinder section further comprises internal notches fashioned to receive a driver head.
However, Bartholoma et al. discloses a hollow cylinder section (16) with internal notches (24) fashioned to receive a driver head (23) for the purpose of axially adjusting the hollow cylinder section relative to a wall.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have added internal notches to the hollow cylinder section of Burton et al. as taught by Bartholoma et al. in order to axially adjust the 

As to claim 4, Burton et al. as modified by Bartholoma et al. above discloses the hollow cylinder section comprises internal notches fashioned to receive a driver head selected from the group consisting of a Phillips head, a hex key, and a hexalobular head (see Figure 2 of Bartholoma et al.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 2,537,183 to Bloomer; 4,448,447 to Funk et al.; 5,466,015 to Berenter; 5,960,556 to Jansen; 6,647,639 to Storrer; and 6,840,004 to Allen show reusable air injectors for walls having a pointed tip, a helical blade, a hollow cylinder section, a hollow hex section and a hollow nipple.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        02/25/2021